Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 10, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed January 10, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00005-CV
____________
 
IN RE NEXT FINANCIAL GROUP, INC., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
January 9, 2008, relator filed a petition for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. Proc. 52.  In the
petition, relator asks this court to compel Honorable Ken Wise, presiding judge
of the 152nd  District Court of Harris County, to vacate his order denying
relator=s motion to compel arbitration and to
enter an order granting such motion and staying the underlying proceeding. 




Because
relator failed to comply with the requirements of the Rules of Appellate
Procedure, it has not established entitlement to the extraordinary relief
sought.  See Tex. R. App. Proc.
52.3 (A[a]ll factual statements in the
petition must be verified by affidavit made on personal knowledge@).  Accordingly,
we deny relator=s petition for writ of mandamus, without prejudice to our
reconsideration of the petition upon presentation of a properly conforming
verification. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed January 10, 2008.
Panel consists of Chief Justice
Hedges and Justices Anderson and Boyce.